Exhibit 10(x1ix)

AMENDMENT TO EMPLOYMENT AGREEMENT

JOHN BEEDER

Amendment to comply with Code Section 409A

December 22, 2008

    THIS AMENDMENT (the “Amendment”) to the Executive Employment Agreement (the
“Agreement”) between American Greetings Corporation (the “Corporation”) and John
Beeder (the “Executive”) is effective as of January 1, 2009.

    WHEREAS, the Corporation and the Executive (the “Parties”) previously
entered into the Agreement, dated June 12, 2008, setting forth the terms and
conditions of the Executive’s employment with the Corporation; and

    WHEREAS, the Parties desire to amend the Agreement to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations and rulings promulgated thereunder.

    NOW, THEREFORE, the Parties, intending to be legally bound, hereby agree as
follows:

    1.  Effective as of January 1, 2009, a new Section 24 shall be added to the
Agreement to read as follows:

“24.      Compliance with Code Section 409A.  Notwithstanding the other
provisions of the Agreement entered into with the Corporation, all provisions of
the Agreement shall be construed and interpreted to comply with Code
Section 409A and the regulations and rulings promulgated thereunder and, if
necessary, any provision shall be held null and void to the extent such
provision (or part thereof) fails to comply with Section 409A or regulations
thereunder.

    24.1.    Definitions.  The terms used in the Agreement shall have the
following meaning:

   (i)        “Separation from Service” shall have the meaning set forth in
Treasury Regulations Section 1.409A-1(h).

   (ii)        “Specified Employee” shall have the meaning set forth in Treasury
Regulations Section 1.409A-1(i).

    24.2.    Bonus.  Any bonus or incentive compensation earned and payable to
Executive under the Agreement shall be paid no later than 2 1/2 months following
the close of the Corporation’s fiscal year to which the bonus relates, or 2 1/2
months following the close of the calendar year in which such fiscal year ends,
if later.

    24.3.    Delay of Payment for Specified Employees.  Notwithstanding any
provision of the Agreement to the contrary, in the event the Executive is a
Specified Employee



--------------------------------------------------------------------------------

as of the date of such Executive’s Separation from Service, any amounts that are
subject to Code Section 409A that become payable upon the Executive’s Separation
from Service shall be held for delayed payment and shall be distributed on or
immediately after the date which is six months after the date of the Executive’s
Separation from Service. The first payment made to the Executive following the
six-month delay shall be equal to the first six monthly installment payments
that would have commenced immediately following the Executive’s Separation from
Service if the Executive had not been subject to the required six-month delay.
The delayed payments shall not be adjusted for interest.

    24.4.    Separation from Service.  Payments under the Agreement that provide
for payment upon the Executive’s termination of employment (or similarly used
term) shall be amended to provide that no such payment shall be permitted unless
such termination qualifies as a Separation from Service.

    For purposes of the limitations on nonqualified deferred compensation under
Section 409A, each payment of compensation under the Agreement shall be treated
as a separate payment of compensation for purposes of applying the Code
Section 409A deferral election rules and the exclusion from Code Section 409A
for certain short-term deferral amounts. Any amounts payable under the Agreement
solely on account of an involuntary separation from service within the meaning
of Code Section 409A shall be excludible from the requirements of Code
Section 409A, either as involuntary separation pay or as short-term deferral
amounts (e.g., amounts payable under the schedule prior to March 15 of the
calendar year following the calendar year of involuntary separation) to the
maximum extent possible.

    Payments made upon a Separation from Service shall be paid in equal
installments over the severance period set forth in the Agreement in accordance
with the Corporation’s normal payroll practices.

    In the event that the Executive desires to initiate a Separation from
Service due to “Good Reason” (“Good Reason Resignation”) in accordance with
Section 4.5.c. of the Agreement, such Separation from Service shall only
constitute a Good Reason Resignation if the Executive provides written notice to
the Corporation specifying in reasonable detail the events or conditions upon
which the Executive is basing such Good Reason Resignation and the Executive
provides such written notice within 90 days of the event that gives rise to the
Good Reason Resignation. Within 30 days after notice has been received, the
Corporation shall have the opportunity, but shall have no obligation, to cure
such events or conditions that give rise to the Good Reason Resignation. If the
Corporation does not cure such events or conditions within the 30-day period,
the Executive must terminate employment within 30 days following the end of the
cure period in order to have a Good Reason Resignation and, if the Executive
timely terminates employment, payment will commence in accordance with
Section 4.5.c based on the Good Reason Resignation.

    24.5    In-Kind Benefits.  Any reimbursements or in-kind benefits shall be
made or provided in accordance with the requirements of Code Section 409A,
including, where applicable, the requirement that: (i) any reimbursement is for
expenses incurred during the period of time specified in accordance with the
Agreement, (ii) the amount of expenses eligible for

 

2



--------------------------------------------------------------------------------

reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

    24.6    Amendment of Inconsistent Provisions.  To the extent that any
provision of the Agreement is inconsistent with the requirements of Code
Section 409A and the regulations and rulings promulgated thereunder, the
Agreement is hereby amended to delete such inconsistent provisions.”

2.        This Amendment may be signed in counterparts, each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument.

3.        Except as otherwise provided herein, the Agreement shall be unaffected
by this Amendment.

 

AMERICAN GREETINGS CORPORATION /s/Brian
McGrath                                                By: Brian McGrath
Title: Senior Vice President, Human Resources Date:  12-19-08 /s/John
Beeder                                                     John Beeder
Date:  12-22-08

 

3